Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art teaches a display device, comprising: a first electrode comprising a first electrode surface extending in a first direction; a second electrode comprising a third electrode surface extending in the first direction and spaced apart from the first electrode surface and facing the first electrode surface; and at least one light emitting element between the first electrode and the second electrode and comprising a first light emitting element between the first electrode surface and the third electrode surface, but is silent with respect to the above teachings in combination with a first electrode comprising a first electrode surface extending in a first direction and a second electrode surface connected to one end of the first electrode surface and extending in a second direction that is different from the first direction; a second electrode comprising a third electrode surface extending in the first direction and spaced apart from the first electrode surface and facing the first electrode surface, and a fourth electrode surface extending in the second direction and spaced apart from the second electrode surface and facing the second electrode surface; and at least one light emitting element between the first electrode and the second electrode and comprising a first light emitting element between the first electrode surface and the third electrode surface and a second light emitting element between the second electrode surface and the fourth electrode surface.
2.	The prior art teaches a display device, comprising: a first electrode comprising a first electrode extension portion extending in a first direction; a second electrode comprising a second electrode extension portion extending in the first direction to be spaced apart from the first electrode extension portion and to face the first electrode extension portion; and at least one light emitting element between the first electrode and the second electrode, and having a shape such that a direction of a long axis of the at least one light emitting element crosses a direction of a long axis of another light emitting element, but is silent with respect to the above teachings in combination with a first electrode comprising a first electrode extension portion extending in a first direction, and a first electrode expansion portion formed by expanding at least a portion of the first electrode extension portion; a second electrode comprising a second electrode extension portion extending in the first direction to be spaced apart from the first electrode extension portion and to face the first electrode extension portion, and a second electrode bending portion formed by bending at least a portion of the second electrode extension portion to be spaced apart from the first electrode expansion portion and to face the first electrode expansion portion; and at least one light emitting element between the first electrode expansion portion and the second electrode bending portion, and having a shape such that a direction of a long axis of the at least one light emitting element crosses a direction of a long axis of another light emitting element.
3.	The prior art teaches a display device, comprising: a plurality of pixels in each which at least one light emitting area is defined, and comprising: a first electrode comprising a first electrode extension portion extending in a first direction; a second electrode comprising a second electrode extension portion extending in the first direction to be spaced apart from, and to face, the first electrode extension portion; and a first light emitting element and a second light emitting element between the first electrode and the second electrode, and each having a long axis respectively extending in directions crossing each other, wherein the plurality of pixels comprise: a first pixel comprising a first light emitting area; and a second pixel adjacent to the first pixel and comprising a second light emitting area, but is silent with respect to the above teachings in combination with a plurality of pixels in each which at least one light emitting area is defined, and comprising: a first electrode comprising a first electrode extension portion extending in a first direction, and a first electrode expansion portion formed by expanding at least a portion of the first electrode extension portion; a second electrode comprising a second electrode extension portion extending in the first direction to be spaced apart from, and to face, the first electrode extension portion, and a second electrode bending portion formed by bending at least a portion of the second electrode extension portion to be spaced apart from, and to face, the first electrode expansion portion; and a first light emitting element and a second light emitting element between the first electrode expansion portion and the second electrode bending portion, and each having a long axis respectively extending in directions crossing each other, wherein the plurality of pixels comprise: a first pixel comprising a first light emitting area; and a second pixel adjacent to the first pixel and comprising a second light emitting area and a third light emitting area spaced apart from each other in the first direction.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        10/19/21